Exhibit 10.1

 

LEAPFROG ENTERPRISES, INC.

 

2002 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Pursuant to the Restricted Stock Unit Award Grant Notice (“Grant Notice”) and
this Restricted Stock Unit Award Agreement (“Award Agreement”), LeapFrog
Enterprises, Inc. (the “Company”) has awarded you a Restricted Stock Unit Award
under its 2002 Equity Incentive Plan (the “Plan”) for the number of restricted
stock units (“Restricted Stock Units”) as indicated in the Grant Notice
(collectively, the “Award”). Except where indicated otherwise, defined terms not
explicitly defined in this Award Agreement but defined in the Plan shall have
the same definitions as in the Plan.

 

The details of your Award are as follows:

 

1. NUMBER OF RESTRICTED STOCK UNITS AND SHARES OF CLASS A COMMON STOCK. The
number of Restricted Stock Units subject to your Award is set forth in the Grant
Notice. Each Restricted Stock Unit shall represent the right to receive one
(1) share of Class A Common Stock. The number of Restricted Stock Units subject
to your Award and the number of shares of Class A Common Stock deliverable with
respect to such Restricted Stock Units may be adjusted from time to time for
capitalization adjustments as described in Section 11(a) of the Plan.

 

2. VESTING. The Restricted Stock Units shall vest, if at all, as provided in the
vesting schedule set forth in your Grant Notice; provided, however, that vesting
shall cease upon the termination of your Continuous Service.

 

3. DIVIDENDS. You will be entitled to receive payments equal to any cash
dividends and other distributions paid with respect to a corresponding number of
shares subject to your Award, provided that any such dividends or distributions
will be converted into additional shares covered by the Award (on the basis of
the Fair Market Value of shares of Class A Common Stock at the time of such
dividend payment or other distribution), and further provided that such
additional shares will be subject to the same forfeiture restrictions,
restrictions on transferability, and time and manner of delivery as apply to the
other Restricted Stock Units and Class A Common Stock subject to your Award.

 

4. PAYMENT. This Award was granted in consideration of your services to the
Company. Subject to Section 10 below, you will not be required to make any
payment to the Company (other than your past and future services with the
Company) with respect to your receipt of the Award, vesting of the Restricted
Stock Units, or the delivery of the shares of Class A Common Stock subject to
the Restricted Stock Units.

 

5. DELIVERY OF SHARES. Subject to Section 10 below, your vested Restricted Stock
Units shall be converted into shares of Class A Common Stock, and the Company
will deliver to you a number of shares of the Company’s Class A Common Stock
equal to the number of vested shares subject to your Award, on the applicable
vesting date or as soon as practicable thereafter.



--------------------------------------------------------------------------------

The form of delivery (e.g., a stock certificate or electronic entry evidencing
such shares) shall be determined by the Company.

 

6. SECURITIES LAW COMPLIANCE. Notwithstanding anything to the contrary contained
herein, you will not be issued any shares of Class A Common Stock under your
Award unless either (a) such shares are then registered under the Securities Act
or (b) the Company has determined that such issuance would be exempt from the
registration requirements of the Securities Act. Your Award also must comply
with other applicable laws and regulations governing the Award, and you will not
receive any shares of Class A Common Stock under your Award if the Company
determines that such receipt would not be in material compliance with such laws
and regulations.

 

7. TRANSFER RESTRICTIONS. Prior to the time that the shares of Class A Common
Stock subject to your Award have been delivered to you, you may not transfer,
pledge, sell or otherwise dispose of such shares. For example, you may not use
shares of Class A Common Stock that may be issued in respect of your Restricted
Stock Units as security for a loan, nor may you transfer, pledge, sell or
otherwise dispose of such shares. This restriction on transfer will lapse upon
delivery to you of shares of Class A Common Stock in respect of your vested
Restricted Stock Units. Your Award is not transferable, except by will or by the
laws of descent and distribution. Notwithstanding the foregoing, by delivering
written notice to the Company, in a form satisfactory to the Company, you may
designate a third party who, in the event of your death, shall thereafter be
entitled to receive any distribution of shares of Class A Common Stock in
respect of vested Restricted Stock Units pursuant to this Agreement.

 

8. AWARD NOT A SERVICE CONTRACT. Your Award is not an employment or service
contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the Company
or any Affiliate, or on the part of the Company or any Affiliate to continue
such service. In addition, nothing in your Award shall obligate the Company or
any Affiliate, their respective stockholders, boards of directors or employees
to continue any relationship that you might have as an Employee or Consultant of
the Company or any Affiliate.

 

9. UNSECURED OBLIGATION. Your Award is unfunded, and even as a holder of vested
Restricted Stock Units, you shall be considered an unsecured creditor of the
Company with respect to the Company’s obligation, if any, to distribute shares
of Class A Common Stock pursuant to this Agreement. You shall not have voting or
any other rights as a stockholder of the Company with respect to the Class A
Common Stock acquired pursuant to this Agreement until such Class A Common Stock
is issued to you. Nothing contained in this Agreement, and no action taken
pursuant to its provisions, shall create or be construed to create a trust of
any kind or a fiduciary relationship between you and the Company or any other
person.

 

10. WITHHOLDING OBLIGATIONS.

 

(a) At the time you receive a distribution of shares of Class A Common Stock
pursuant to your Award, or at any time thereafter as requested by the Company,
you hereby authorize withholding from payroll and any other amounts payable to
you, and otherwise agree to make adequate provision for any sums required to
satisfy the federal, state, local and foreign



--------------------------------------------------------------------------------

tax withholding obligations of the Company or an Affiliate, if any, which arise
in connection with such distribution.

 

(b) You may elect to satisfy the tax withholding obligations of the Company
and/or any Affiliate by tendering a cash payment prior to the date determined by
the Company and/or any Affiliate. In the event that you do not elect to make
such a cash payment, (i) the Company shall withhold from fully vested shares of
Class A Common Stock otherwise issuable to you pursuant to your Award a number
of whole shares of Class A Common Stock having a Fair Market Value, determined
by the Company as of the date of distribution, not in excess of the minimum
amount of tax required to be withheld by law (or such lesser amount as may be
necessary to avoid variable award accounting), in compliance with any applicable
legal conditions or restrictions, and (ii) you shall be required to satisfy any
remaining amount of the tax withholding obligations of the Company and/or any
Affiliate by tendering a cash payment or pursuant to Section 10(a) above.

 

(c) Unless the tax withholding obligations of the Company and/or any Affiliate
thereof are satisfied, the Company shall have no obligation to deliver to you
any shares of Class A Common Stock pursuant to your Award.

 

11. NOTICES. Any notices provided for in your Award or the Plan shall be given
in writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by the Company to you, five (5) days after deposit in the
United States mail, postage prepaid, addressed to you at the last address you
provided to the Company.

 

12. MISCELLANEOUS.

 

(a) The rights and obligations of the Company with respect to your Award shall
be transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns.

 

(b) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.

 

(c) You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award and fully understand all provisions of your Award.

 

(d) This Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

 

(e) All obligations of the Company under the Plan and this Agreement will be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.



--------------------------------------------------------------------------------

 

13. HEADINGS. The headings of the Sections in this Agreement are inserted for
convenience only and shall not be deemed to constitute a part of this Agreement
or to affect the meaning of this Agreement.

 

14. SEVERABILITY. If all or any part of this Agreement or the Plan is declared
by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

 

15. GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan shall control.

 

* * * * *

 

This Restricted Stock Unit Award Agreement shall be deemed to be signed by the
Company and the Participant upon the signing by the Participant of the
Restricted Stock Unit Grant Notice to which it is attached.